DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 11-14 drawn to a pouch-shaped secondary battery in the reply filed on August 06, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected pouch-shaped battery case, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 06, 2021.

Information Disclosure Statements
The information disclosure statement (IDS) submitted on January 08, 2021 was filed after the filing of the initial information disclosure statement with a mailing date December 05, 2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (KR 2016/0020759 A). Hereinafter referred to as Park.
Regarding claim 1, Park discloses a pouch-shaped secondary battery (“battery cell” [0075], 110 Fig. 2) comprising:
an electrode assembly ([0075], 160 Fig. 2); and
a pouch-shaped case configured to receive the electrode assembly (“pouch-type battery case” [0075], 150 Fig. 2), wherein
the pouch-shaped case includes a gas pocket, at least a portion of which is folded, (“gas pocket part” [0076], 122 Fig. 2 where the gas pocket is folded) such that, when gas is generated in the pouch-shaped case, the gas pocket is configured to unfold to form a space for collecting the gas (“the battery cell according to the present invention… includes an unsealed excess portion and is formed in a pattern structure in which gas pockets are located between the sealing 
Regarding claim 2, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein the pouch-shaped case includes an upper portion and a lower portion (Fig. 1 where the battery case “20” comprises of an upper and a lower portion) joined together at an intermediate portion (“The battery case 150 has sealing parts 113, 114, 115, and 116” [0076]), the pouch-shaped case being folded at the intermediate portion so that the electrode assembly is received between the upper and lower portions, wherein the gas pocket is disposed at the intermediate portion (Fig. 3 which shows another perspective of sealing part “114” of Fig. 2 that is folded between the upper and lower portions of the battery case and comprises of the gas pocket “122”).
Regarding claim 3, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein
the pouch-shaped case has a planar, quadrangular structure (Figs. 1 and 2), defining a perimeter (comprising of 113, 114, 115, and 116 in Fig. 2) having a single folded surface (114 Fig. 2) and three surfaces that are attached by sealing (113, 115, and 116 Fig. 2), the gas pocket being located at the single folded surface (122 Fig. 3).
Regarding claim 4
Regarding claim 5, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein the pouch-shaped case includes at least one gas pocket arranged at at least one side of the pouch-shaped case (Fig. 2 where gas pocket 122 is located in sealing part 114).
Regarding claim 6, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 1 above, and wherein
the pouch-shaped case comprises a case main body, in which the electrode assembly is received, (“concave shape accommodating part” [0075], 151 Fig. 2) with the gas pocket being formed at one side of the case main body (122 Fig. 2), the gas pocket being bent into tight contact with the case main body (Fig. 3 shows the bent configuration of 122).
Regarding claim 7, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 6 above, and wherein the gas pocket is bent multiple times into tight contact with the case main body (Fig. 3 where 122 is bent two times to form the U-shaped fold).
Regarding claim 11, Park discloses a battery module comprising one or more pouch-shaped secondary battery as set forth in claim 1 above (“unit module” [0031])
Regarding claim 13
Regarding claim 14, Park discloses all of the limitations for the pouch-shaped secondary battery as set forth in claim 6 above, and wherein the case main body includes opposing upper and lower surfaces (Fig. 1 where battery case 20 comprises of opposing upper and lower surfaces) joined together along side surfaces that extends along a perimeter of the upper and lower surfaces (comprising of 113, 114, 115, and 116 in Fig. 2), wherein the gas pocket is bent into tight contact with at least one of the upper and lower surfaces of the case main body (“The gas pocket 122 is bent so as to be in close contact with the outer surface of the electrode assembly accommodating part” [0079] where electrode assembly accommodating part 151 is located in the lower surface of the battery case indicated in Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2016/0020759 A) as applied to claims 6 above, and further in view of Kim et al (US 2014/0272488 A1). Hereinafter referred to as Kim.
Regarding claim 8, Park discloses all of the limitations for the pouch-type secondary battery as set forth in claim 6 above, but does not disclose wherein the gas pocket is bent into a bellows structure that is in tight contact with the case main body.
However, Kim discloses a pouch-type secondary battery (“secondary battery” [0080]) comprising a pouch-shaped case configured to receive an electrode assembly in a case main body (“battery case” in which “an electrode assembly 110 [is] in an accommodation unit” [0079]) where a gas pocket is formed on one side of the case main body (250 A Fig. 5, “vent part” [0080]). Kim teaches wherein the gas pocket is bent into a bellows structure that is in tight contact with the case main body (“zigzag-shaped” [0080] which inherently comprises of bent portions, Fig. 5 in which shows the tight contact of the gas pocket with the case main body), and that pressure is appropriately applied to recessed portions of the gas pocket when an internal pressure of the secondary battery case increases such that gas may be discharged even at a relatively low pressure ([0080]).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 2016/0020759 A) as applied to claims 5 above, and further in view of Lee et al (KR 2012/0102935 A). Hereinafter referred to as Lee.
Regarding claim 12, Park discloses all of the limitations for the pouch-type secondary battery as set forth in claim 5 above, but does not disclose wherein the pouch-shaped case includes at least two gas pockets arranged at opposite sides of the pouch-shaped case from one another.
However, Lee discloses a pouch-type secondary battery ([0035], 100 Fig. 5a) comprising a pouch-shaped case configured to receive an electrode assembly (200 Fig. 5a, comprising of “upper pouch” 210 and “lower pouch” 220 [0035]) where a gas pocket is formed on one side of the case main body (410 Fig. 10, “folding induction line” [0047]). Lee teaches wherein the pouch-shaped case includes at least two gas pockets arranged at opposite sides of the pouch-shaped case from one another (Fig. 6 where 400, which are “sealing lines” [0040], is formed on both side to form “non-sealing regions” [0043]) such that bending or folding is induced by the gas pockets, which is useful for vehicle application when there is a need to bend or fold the pouch-type secondary battery, essentially minimizing battery damage [0044], and that generated 
Therefore, it would have been obvious for a person having ordinary skill in the art to add at least one more gas pocket to be arranged on a side of the pouch-shaped case that is opposite to the at least one gas pocket, in view of Lee, in order to achieve a pouch-type secondary battery that effectively guides generated internal gas to be discharged to the outside as the generated internal gas is concentrated to the outer edge of the sealing lines that form the gas pockets, and to achieve a safer and more stable pouch-type secondary battery by effectively preventing sudden explosions via internal chemical reactions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721